DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 and 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,070,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with broader recitation and the claims of the instant application are anticipated by the claims of the U.S. Patent No. 11,070,344. Please refer to the table below comparing the instant application with U.S. Patent No. 11,070,344. For brevity, claims 9-16 of the instant application and claims 7-12 of U.S. Patent 11,070,344 are not included in the table below.

Instant App. 17/351,008
U.S. Patent 11,070,344
1. A method for wireless communication, the method comprising:
receiving, at a user equipment (UE), a physical downlink control channel (PDCCH) on a resource block (RB) set for PDCCH reception; and


receiving, at the UE, a physical downlink shared channel (PDSCH) based on the PDCCH,





wherein the RB set includes a plurality of resource element groups (REGs),









wherein each REG of the plurality of REGs equals one RB in a frequency domain during one orthogonal frequency division multiplexing (OFDM) symbol,







wherein the PDCCH consists of one or more consecutive control channel elements (CCEs), and
wherein each of the one or more consecutive CCEs consists of multiple REGs that comprise at least i) N REGs on an RB within N OFDM symbols used for the PDCCH reception on the RB set and ii) N REGs on a next RB within the N OFDM symbols on the RB set, where N is a positive integer greater than 1.

1. A method for wireless communication, the method comprising:
receiving, at a user equipment (UE), a physical downlink control channel (PDCCH) carrying downlink control information (DCI) on a resource block (RB) set configured for PDCCH reception; and

receiving, at the UE, a physical downlink shared channel (PDSCH) according to the DCI,
wherein each RB of the RB set is defined by 12 consecutive subcarriers in a frequency domain,


N REGs are selected in an ascending order of an OFDM symbol index on an RB within N OFDM symbols used for the PDCCH reception on the RB set and then next N REGs are selected in the ascending order of the OFDM symbol index on a next RB within the N OFDM symbols used for the PDCCH reception on the RB set




wherein each resource element group (REG) of multiple REGs is composed of 12 consecutive resource elements (REs) along the frequency domain during one orthogonal frequency division multiplexing (OFDM) symbol,
wherein each REG of the multiple REGs equals an RB in the frequency domain,


 
wherein the PDCCH consists of one or more consecutive control channel elements (CCEs), and
wherein each of the one or more consecutive CCEs consists of the multiple REGs among which N REGs are selected in an ascending order of an OFDM symbol index on an RB within N OFDM symbols used for the PDCCH reception on the RB set and then next N REGs are selected in the ascending order of the OFDM symbol index on a next RB within the N OFDM symbols used for the PDCCH reception on the RB set, where N is a positive integer greater than 1.

2. The method according to claim 1, wherein each REG of the plurality of REGs occupies a respectively different RB or a respectively different OFDM symbol.

2. The method according to claim 1, wherein each REG of the multiple REGs occupies a respectively different RB or a respectively different OFDM symbol.
3. The method according to claim 1, wherein the PDCCH is received in a transmission time interval (TTI) which is equal to or shorter than 0.5 ms in a time domain.
3. The method according to claim 1, wherein the PDCCH is received in a transmission time interval (TTI) which is equal to or shorter than 0.5 ms in a time domain.

4. The method according to claim 1, wherein each RB on the RB set is defined as 12 consecutive subcarriers in the frequency domain.
1. wherein each RB of the RB set is defined by 12 consecutive subcarriers in a frequency domain,
5. A method for wireless communication, the method comprising:
transmitting, from a base station (BS), a physical downlink control channel (PDCCH) on a resource block (RB) set for PDCCH transmission; and


transmitting, from the BS, a physical downlink shared channel (PDSCH) based on the PDCCH,




wherein the RB set includes a plurality of resource element groups (REGs),







wherein each REG of the plurality of REGs equals one RB in a frequency domain during one orthogonal frequency division multiplexing (OFDM) symbol, 67Docket No. 2101-71438C1





wherein the PDCCH consists of one or more consecutive control channel elements (CCEs), and

wherein each of the one or more consecutive CCEs consists of multiple REGs that comprise at least i) N REGs on an RB within N OFDM symbols used for the PDCCH reception on the RB set and ii) N REGs on a next RB within the N OFDM symbols on the RB set, where N is a positive integer greater than 1.
4. A method for wireless communication, the method comprising:
transmitting, from a base station (BS), a physical downlink control channel (PDCCH) carrying downlink control information (DCI) on a resource block (RB) set configured for PDCCH transmission; and

transmitting, from the BS, a physical downlink shared channel (PDSCH) according to the DCI,
wherein each RB of the RB set is defined by 12 consecutive subcarriers in a frequency domain,

N REGs are selected in an ascending order of an OFDM symbol index on an RB within N OFDM symbols used for the PDCCH reception on the RB set and then next N REGs are selected in the ascending order of the OFDM symbol index on a next RB within the N OFDM symbols used for the PDCCH reception on the RB set,

wherein each resource element group (REG) of multiple REGs is composed of 12 consecutive resource elements (REs) along the frequency domain during one orthogonal frequency division multiplexing (OFDM) symbol,
wherein each REG of the multiple REGs equals an RB in the frequency domain, 

wherein the PDCCH consists of one or more consecutive control channel elements (CCEs), and

wherein each of the one or more consecutive CCEs consists of the multiple REGs among which N REGs are selected in an ascending order of an OFDM symbol index on an RB within N OFDM symbols used for the PDCCH reception on the RB set and then next N REGs are selected in the ascending order of the OFDM symbol index on a next RB within the N OFDM symbols used for the PDCCH reception on the RB set, where N is a positive integer greater than 1.

6. The method according to claim 5, wherein each REG of the plurality of REGs occupies a respectively different RB or a respectively different OFDM symbol.
5. The method according to claim 4, wherein each REG of the multiple REGs occupies a respectively different RB or a respectively different OFDM symbol.

7. The method according to claim 5, wherein the PDCCH is transmitted in a transmission time interval (TTI) which is equal to or shorter than 0.5 ms in a time domain.
6. The method according to claim 4, wherein the PDCCH is transmitted in a transmission time interval (TTI) which is equal to or shorter than 0.5 ms in a time domain.

8. The method according to claim 5, wherein each RB on the RB set is defined as 12 consecutive subcarriers in the frequency domain.
4. wherein each RB of the RB set is defined by 12 consecutive subcarriers in a frequency domain,



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niu et al. (US 2018/0294859) teaches CCE is composed of multiple REGs within adjacent RBs in the same symbol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413